199 S.W.3d 908 (2006)
Ricky D. PURHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86733.
Missouri Court of Appeals, Eastern District, Division Three.
August 29, 2006.
Scott Thompson, Amanda R. Schehr, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.

OPINION
KENNETH M. ROMINES, Judge.
Ricky Purham (Purham) appeals from the Circuit Court's denial of his Rule 24.035 post-conviction relief motion. We dismiss this appeal for lack of subject matter jurisdiction.
Purham was charged, as a prior and persistent felony offender, with two counts of first degree assault and one count of armed criminal action. Purham entered a guilty plea under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). After a hearing, the Circuit Court accepted Purham's plea, and sentenced him to three concurrent 22-year sentences. Purham later filed a Rule 24.035 motion, in which he alleged his plea counsel was ineffective. Purham did not sign this motion. The Circuit Court, Hon. Larry Kendrick, denied the motion.
All motions filed with the court must be signed. Rule 55.03(a); Tooley v. State, 20 S.W.3d 519, 520 (Mo. banc 2000) (an "unsigned, unverified motion for post-conviction relief is a nullity and does not invoke the jurisdiction of the court"). See also Blanton v. State, 159 S.W.3d 870 (Mo.App. W.D.2000). Because Purham failed to sign his Rule 24.035 motion, the Circuit Court lacked jurisdiction to rule on it, and this Court lacks jurisdiction to consider it. See Blanton, 159 S.W.3d at 871.
DISMISSED.
GLENN A. NORTON, P.J., and LAWRENCE E. MOONEY, J., concur.